OFFICIAL BUBiM
                                                   STATE OF TBtA:
                                                   PENALTY FOR
EO. BOX 12308, CAPITOL STATION                                                                                         0 2 1M
                                               q   P&fflWATE USE                                                      0004279596     MAR 31 2015
   AUSTIN, TEXAS 78711                                                                                                MAILED FROM ZIP CODE 78701
                                          \t

                                          RE: WRs82,443s01

                                          JERRY DALE JONES
                                          BETO I UNITsTDC# 1894647
                                          1391 FM 3328
                                          TENNESSEE COLONY, TX 75880


                                       7 87 11023 08
                                 S3   CQTsS3B 7S8BO            "I ' 's"' Is"'''Mt"''if ' "' ts '11ffi II*"*' i"isIfei*s''s! ssiiilits*'ut'l>itlVir